   4:20-cr-03064-RGK-CRZ Doc # 22 Filed: 11/16/20 Page 1 of 2 - Page ID # 40




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3064

      vs.
                                                             ORDER
CHARLIE REA,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
21), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 21), is granted.

      2)    Pretrial motions and briefs shall be filed on or before December 18,
            2020.

      3)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            January 19, 2021, or as soon thereafter as the case may be called,
            for a duration of three (3) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and December 18, 2020 shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
4:20-cr-03064-RGK-CRZ Doc # 22 Filed: 11/16/20 Page 2 of 2 - Page ID # 41




         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 16th day of November, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
